In re Natural Resources, Dept, of; State of Louisiana; — Defendant(s); applying for supervisory and/or remedial writs; Parish of Plaquemines, 25th Judicial District Court, *406Div. “B”, No. 38-266; to the Court of Appeal, Fourth Circuit, No. 96CW-2223.
Granted. The matter is remanded to the court of appeal to consider the application under its supervisory jurisdiction. Cotton v. Gaylord Chemical Corp., 96-2426 (La. 10/25/96), 680 So.2d 1187. The stay order remains in effect pending action by the court of appeal.
CALOGERO, C. J., would deny the writ.
KIMBALL, J., not on panel.